
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Parts 17 and 21 
        RIN 1660-AA13 
        Governmentwide Debarment and Suspension (Nonprocurement); Withdrawal 
        
          AGENCY:
          Federal Emergency Management Agency (FEMA), Emergency Preparedness and Response Directorate, Department of Homeland Security (DHS). 
        
        
          ACTION:
          Withdrawal of notice of proposed rulemaking. 
        
        
          SUMMARY:
          On January 23, 2002, FEMA and other agencies published a common rule notice entitled “Governmentwide Debarment and Suspension (Nonprocurement) and Governmentwide Requirements for Drug-Free Workplace (Grants),” (67 FR 3265). FEMA is now an agency under DHS, which will publish its own rule governing these matters; therefore, FEMA is withdrawing this notice of proposed rulemaking for this common rule. 
        
        
          DATES:
          
            Effective Date: Effective May 3, 2004. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Edward Broyles, Federal Emergency Management Agency, 500 C Street, SW., Room 840, Washington, DC 20472, (phone) 202-646-3961, (facsimile) 202-646-4536, or (e-mail) Edward.Broyles@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        On January 23, 2002, FEMA and other agencies published a common rule notice for proposed rulemaking entitled “Governmentwide Debarment and Suspension (Nonprocurement) and Governmentwide Requirements for Drug-Free Workplace (Grants),” (67 FR 3265). FEMA is now an agency under DHS, which will publish its own rule governing these matters; therefore, FEMA is withdrawing this notice of proposed rulemaking for this common rule. 
        
          Authority:
          41 U.S.C. 701 et seq.; E.O. 12549, 51 FR 6370, 3 CFR, 1986 Comp., p. 189; E.O. 12689, 54 FR 34131, 3 CFR, 1989 Comp., p. 235. 
        
        
          Dated: April 27, 2004. 
          Michael D. Brown, 
          Under Secretary, Emergency Preparedness and Response, Department of Homeland Security. 
        
      
      [FR Doc. 04-9984 Filed 4-30-04; 8:45 am] 
      BILLING CODE 9110-10-P
    
  